Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are presented for examination.
Information Disclosure Statement
The information disclosure statements (IDS) filed 08/28/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (Patent No. 2020/0134909 – hereinafter, Davies) and in view of Bergin et al. (Patent No. US20190228115– hereinafter, Bergin) and further in view of Gibson et al. (Patent No. 2020/0152295 – hereinafter, Gibson)
Regarding claim 1, Bergin teaches a smart virtual designer system for construction sequencing optimization, wherein the system is configured to train an artificial-intelligence structure to automatically generate actual designs based on inputs related to an actual fabrication or construction project, the system comprising (Davies, [Par.0029-0031], “To enable users to effectively explore the design space 150 based on aesthetic criteria in a scalable fashion, the system 100 implements machine learning techniques… In an initial training phase, the training engine 130 implements any number and type of machine learning techniques to train the autoencoder 140 in an unsupervised fashion based on the training database 120. The training database 120 includes, without limitation, any number and type of 3D geometries 122 in any number of formats. The 3D geometries 122 included in the training database 120 may be generated in any technically feasible fashion, and the generation technique may vary between the 3D geometries 122. Further, the 3D geometries 122 included in the training database 120 may be associated with any number and type of design spaces and 3D objects. For example, the 3D geometry 122(1) could be a manually generated design for a coffee table, whereas the 3D geometries 122(2)-122(33, 005) could be different designs for a seat included in a generative design space. In general, to reduce the likelihood of overfitting, the training database 120 includes a wide variety of diverse 3D geometries 122.” Examiner’s note, the system 100 generates an output design corresponding to a construction project based on the user ‘s preferences, that is considered as a smart virtual designer system.):
a design database storing existing data of past fabrication or construction projects, the existing data comprising a plurality of data sets comprising at least one of past designs and past inputs (Davies, [Par.0031], “The training database 120 includes, without limitation, any number and type of 3D geometries 122 in any number of formats. The 3D geometries 122 included in the training database 120 may be generated in any technically feasible fashion, and the generation technique may vary between the 3D geometries 122. Further, the 3D geometries 122 included in the training database 120 may be associated with any number and type of design spaces and 3D objects. For example, the 3D geometry 122(1) could be a manually generated design for a coffee table, whereas the 3D geometries 122(2)-122(33, 005) could be different designs for a seat included in a generative design space. In general, to reduce the likelihood of overfitting, the training database 120 includes a wide variety of diverse 3D geometries 122.” Examiner’s note, the training database stores datasets (3D geometries sets 122(2)-122(33) and use to generates a design based on the input. Therefore, the training database is considered as the design database stores existing data comprising past designs. );
comprising a tangible, non-transitory computer-readable medium having stored thereon a generative virtual designer comprising the neural network structure including at least an autoencoder and an encoder-decoder pair (Davies, [Par.0125], “In some embodiments, one or more non-transitory computer readable media include instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of, for each view included in a first plurality of views associated with a first 3D geometry, generating a view activation based on a first convolutional neural network (CNN) block; aggregating the view activations to generate a first tiled activation; generating a first shape embedding having a fixed size based on the first tiled activation and a second CNN block; generating a first plurality of re-constructed views based on the first shape embedding;” Examiner’s note, the computer readable medium including  a memory to store the program for use by instruction executing system apparatus or device. therefore, the system is including the server for the program to be downloaded.  see[Par.0138-0139], “Any combination of one or more computer readable medium(s) may be utilized. The computer readable medium may be a … an electrical connection having one or more wires, a portable computer diskette, a hard disk, a random access memory (RAM), a read-only memory (ROM), an erasable programmable read-only memory (EPROM or Flash memory), an optical fiber, a portable compact disc read-only memory (CD-ROM), an optical storage device, a magnetic storage device, or any suitable combination of the foregoing. In the context of this document, a computer readable storage medium may be any tangible medium that can contain, or store a program for use by or in connection with an instruction execution system, apparatus, or device.” and system further comprises the autoencoder that including the encoder 142 and a decoder 146, as it can be seen at [Par.0035], “The autoencoder 140 is a multi-view variational autoencoder that includes, without limitation, an encoder 142 and a decoder 146”.),
the autoencoder comprising a first encoder and a first decoder (Davies, [Par.0035], “The autoencoder 140 is a multi-view variational autoencoder that includes, without limitation, an encoder 142 and a decoder 146” Examiner’s note, the encoder 142 is considered as first encoder and the decoder 146 is considered as a first decoder.)
and the encoder-decoder pair comprising either the first encoder and a second decoder or the first decoder and a second encoder (Davies, [Par.0038], “If the training engine 130 determines that the loss does not satisfy the completion criteria, then the training engine 130 modifies machine learning parameters (e.g., weights and biases) associated with the encoder 142 and/or the decoder 146 based on the deviations. The training engine 130 then performs additional iterations of training operations on the autoencoder 140. If, however, the training engine 130 determines that the loss satisfies the completion criteria, then the training engine 130 saves the encoder 142, including the current machine learning parameters, as the trained encoder 172. The decoder 146 is associated only with the training phase and, consequently, the training engine 130 does not save the decoder 146.” Examiner’s note, the training engine modifies the parameter of decoder and then performs additional iterations of training operations on the autoencoder 140. The additional training is trained on the autoencoder with the first encoder and a second decoder (modified decoder), therefore, the first encoder and second decoder (modified decoder) is considered as encoder and decoder pair.);
wherein: the design database so that the existing data are provided to the autoencoder (Davies, [Par.0031], “In an initial training phase, the training engine 130 implements any number and type of machine learning techniques to train the autoencoder 140 in an unsupervised fashion based on the training database 120. The training database 120 includes, without limitation, any number and type of 3D geometries 122 in any number of formats. The 3D geometries 122 included in the training database 120 may be generated in any technically feasible fashion, and the generation technique may vary between the 3D geometries 122. Further, the 3D geometries 122 included in the training database 120 may be associated with any number and type of design spaces and 3D objects. For example, the 3D geometry 122(1) could be a manually generated design for a coffee table, whereas the 3D geometries 122(2)-122(33, 005) could be different designs for a seat included in a generative design space…”);
the autoencoder is configured to encode and decode at least a subset of the plurality of data sets to learn a representation of the data sets in a low- dimensional space (Davies, [Par.0035-0037], “The autoencoder 140 is a multi-view variational autoencoder that includes, without limitation, an encoder 142 and a decoder 146. During the training phase, the encoder 142 learns the latent distribution of shapes for the 3D geometries 122 included in the training database 120. In general, for a given view set 134, the encoder 140 generates a shape embedding 144… In a complementary fashion, during the training phase, the decoder 146 receives the shape embeddings 144 generated by the encoder 142 and learns to re-construct the associated view sets 134 based on the shape embeddings 144. More precisely, for a given shape embedding 144(x), the decoder 146 generates a re-constructed view set (not shown in FIG. 1). For each "original" view included in the view set 134(x), the re-constructed view set includes, without limitation, a corresponding re-constructed view.” Examiner’s note, the autoencoder comprising the encoder to encode the plurality view data sets into the embedding space and the decoder to decode the shaped embedding space (low dimensional space) into the original view.),
wherein the encoding and decoding of the data sets comprises an encoding, by the first encoder, of the data sets to low-dimensional representations (Davies, [Par.0035], “The autoencoder 140 is a multi-view variational autoencoder that includes, without limitation, an encoder 142 and a decoder 146. During the training phase, the encoder 142 learns the latent distribution of shapes for the 3D geometries 122 included in the training database 120. In general, for a given view set 134, the encoder 140 generates a shape embedding 144. The goal of the training process is to train the encoder 140 to map a view set 134 associated with a 3D geometry 122 to a shape embedding 144 that accurately and efficiently represents the visual style and structure of the 3D geometry 122.”),
and a decoding, by the first decoder, of the low-dimensional representations (Davies, [Par.0037], “In a complementary fashion, during the training phase, the decoder 146 receives the shape embeddings 144 generated by the encoder 142 and learns to re-construct the associated view sets 134 based on the shape embeddings 144. More precisely, for a given shape embedding 144(x), the decoder 146 generates a re-constructed view set (not shown in FIG. 1). For each "original" view included in the view set 134(x), the re-constructed view set includes, without limitation, a corresponding re-constructed view.”);
the system comprises a data input device configured to receive actual input data related to an actual fabrication or construction project (Davies, [Par.0020], “The user device 190 may be any type of device that is capable of transmitting input data and/or displaying visual content. For example, the user device 190 could be a game console, a smartphone, a smart television (TV), a laptop, a tablet, or a desktop computer. Notably, any number of user devices 190 may also be compute instances 110.” Examiner’s note, the  user device such as laptop etc. that receives the user input data relates to design project, [Par.0043-0045], “The exploration engine 180 enables exploration of the design space 150 via a design space graphical user interface (GUI) 182. In operation, the exploration engine 180 receives commands from users via the design space GUI 182, performs any number and type of operations to execute the commands, and visually displays the results of the commands via the design space GUI 182. In particular, the exploration engine 180 automatically performs any number and type of data analysis operations on the shape embeddings 144 to facilitate aesthetic-based exploration of the design space 150… More specifically, to execute a shape proximity summary command associated with a selected design 160 (x), the exploration engine 180 computes the pairwise distance between the shape embedding 144(x) and each of the other shape embeddings 144 included in the design space 150. The exploration engine 180 then determines a "similar list" of the "similar" design(s) 160 that are associated with the smallest distances.” Examiner’s note, autoencoder generates an output design based on the input from the user, wherein, the input relates to a construction project.)
the system is configured to generate output data based on the result of the decoding of the actual low-dimensional representation (Davies, [Par.0037-0045], “In a complementary fashion, during the training phase, the decoder 146 receives the shape embeddings 144 generated by the encoder 142 and learns to re-construct the associated view sets 134 based on the shape embeddings 144. More precisely, for a given shape embedding 144(x), the decoder 146 generates a re-constructed view set (not shown in FIG. 1). For each "original" view included in the view set 134(x), the re-constructed view set includes, without limitation, a corresponding re-constructed view… More specifically, to execute a shape proximity summary command associated with a selected design 160 (x), the exploration engine 180 computes the pairwise dis tance between the shape embedding 144(x) and each of the other shape embeddings 144 included in the design space 150. The exploration engine 180 then determines a "similar list" of the "similar" design(s) 160 that are associated with the smallest distances. The exploration engine 180 also determines a "dissimilar list" of the "dissimilar" design(s) 160 that are associated with the largest distances. Subsequently, the exploration engine 180 configures the design space GUI 182 to display and annotate thumbnails of the similar design(s) 160 included in the similar list as "related design(s)" and thumbnails of the dissimilar design(s) 160 included in the dissimilar list as "alternate design(s).” Examiner’s note, the display output of the selected style to user based on comparison of the reconstructed view and original view, wherein, the reconstrued view is generated by decoder.).
Davies teach a computer system comprising a tangible, non-transitory computer-readable medium having stored thereon a generative virtual designer comprising the neural network structure including at least an autoencoder and an encoder-decoder pair, as above rejection, However, Davies does not teach and at least one server, the design database and the server are configured to interact.
On the Bergin teaches and at least one server (Bergin, [Par.0089], “FIG. 14 is an exemplary hardware and software environment 1400 used to implement one or more embodiments of the invention. The hardware and software environment includes a computer 1402 and may include peripherals. Computer 1402 may be a user/client computer, server computer, or may be a database computer.”)
the design database and the server are configured to interact (Bergin, [Par.0102], “Web server 1510 may host an Active Server Page (ASP) or Internet Server Application Programming Interface (ISAPI) application 1512, which may be executing scripts. The scripts invoke objects that execute business logic (referred to as business objects). The business objects then manipulate data in database 1516 through a database management system (DBMS) 1514. Alternatively, database 1516 may be part of, or connected directly to, client 1502 instead of communicating/obtaining the information from database 1516 across network 1504. When a developer encapsulates the business functionality into objects, the system may be referred to as a component object model (COM) system. Accordingly, the scripts executing on web server 1510 (and/or application 1512) invoke COM objects that implement the business logic. Further, server 1506 may utilize MICROSOFT'S TRANSACTION SERVER (MT S) to access required data stored in database 1516 via an interface such as ADO (Active Data Objects), OLE DB (Object Linking and Embedding DataBase), or ODBC (Open DataBase Connectivity).”).
 Davies and Bergin are analogous in arts because they have the same filed of endeavor of generating an autoencoder.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Davies’s method of having a computer system that comprising a tangible, non-transitory computer-readable medium, and having a server taught by Bergin. The modification would have been obvious because one of the ordinary skills in art would be motivated to having a computer system comprising at least a server (Bergin, [Par.0102], “Web server 1510 may host an Active Server Page (ASP) or Internet Server Application Programming Interface (ISAPI) application 1512, which may be executing scripts. The scripts invoke objects that execute business logic (referred to as business objects). The business objects then manipulate data in database 1516 through a database management system (DBMS) 1514. Alternatively, database 1516 may be part of, or connected directly to, client 1502 instead of communicating/obtaining the information from database 1516 across network 1504. When a developer encapsulates the business functionality into objects, the system may be referred to as a component object model (COM) system. Accordingly, the scripts executing on web server 1510 (and/or application 1512) invoke COM objects that implement the business logic. Further, server 1506 may utilize MICROSOFT'S TRANSACTION SERVER (MT S) to access required data stored in database 1516 via an interface such as ADO (Active Data Objects), OLE DB (Object Linking and Embedding DataBase), or ODBC (Open DataBase Connectivity).” ) 
However, Davies and Bergin do not teach and to provide the actual input data to the encoder-decoder pair; the encoder-decoder pair is configured to encode the actual input data to an actual low-dimensional representation and to decode the actual low- dimensional representation;
On the other hand, Gibson teaches and to provide the actual input data to the encoder-decoder pair (Gibson, [Par 0190], “Autoencoders are artificial neural networks used to learn efficient data coding in an unsupervised learning algorithm that applies backpropagation. Autoencoders consist of two parts, an encoder and a decoder. The encoder reads an input vector and compress it to a lower-dimensional vector, and the decoder reads the compressed vector and recreates the input vector.”);
the encoder-decoder pair is configured to encode the actual input data to an actual low-dimensional representation and to decode the actual low- dimensional representation (Gibson, [Par 0190], “Autoencoders are artificial neural networks used to learn efficient data coding in an unsupervised learning algorithm that applies backpropagation. Autoencoders consist of two parts, an encoder and a decoder. The encoder reads an input vector and compress it to a lower-dimensional vector, and the decoder reads the compressed vector and recreates the input vector.”);
Davies, Bergin and Gibson are analogous in arts because they have the same filed of endeavor of generating an autoencoder.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified a method of Davies having an encoder-decoder pairs, and configured to encode the actual input data to an actual low-dimensional representation and to decode the actual low- dimensional representation taught by Gibson. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performing of the machine learning model (Gibson, [Par.0161], “In some embodiments, prior to computing the similarity metric for the multi-dimensional instance vectors, the dimensions of the instance vectors are reduced ( e.g., as in step 110 of method 100), thereby obtaining a plurality of dimension-reduced multi-dimensional instance vectors … Advantageously, reducing the dimensions of the instance vectors reduces the processing time required when computing similarity metrics, and improves the performance of machine learning models by removing multi-collinearity, while maintaining as much of the original underlying data ( e.g., information from the measured features) as possible.”),
Regarding claim 11 is being rejected for the same reason as the claim 1. 
Regarding claim 2, Davies teaches the system of claim 1, wherein- the output data is presented to a user of the system and/or stored in the computer- readable medium (Davies, [Par.0043-0045], “The exploration engine 180 enables exploration of the design space 150 via a design space graphical user interface (GUI) 182. In operation, the exploration engine 180 receives commands from users via the design space GUI 182, performs any number and type of operations to execute the commands, and visually displays the results of the commands via the design space GUI 182. In particular, the exploration engine 180 automatically performs any number and type of data analysis operations on the shape embeddings 144 to facilitate aesthetic-based exploration of the design space 150”).
Regarding claim 12 is being rejected for the same reason as the claim 2. 
Regarding claim 3, Bergin teaches the system of claim 1, wherein the output data comprises at least one of: resource ID of components in each task; construction activity; expected start and end date; equipment involved; pre-requirements; and cost (Bergin, [Par.0048], “At step 406, solutions are generated. The BIDS System attempts to provide output at various levels of detail and types of representation. In one or more embodiments, priority may be given to methods of generation that supply results in real time and support interactivity. The solutions generated may not be meant to be optimal solutions but can satisfy minimum requirements defined by the user in the problem definition phase. These satisfactory solutions and related performance data are used by building project stake­holders to support the design and construction process. The generation of solutions process includes evaluating solutions at 408 and outputting/exporting such solutions at 410. Alter­natively, if an optimal solution is not identified, solutions may be reconciled at step 412 and used to train the knowl­edge base at 414 and/or to refine the input at 416 that is used to generate solutions at step 406. Solutions that are gener­ated/evaluated/exported may include floor plans, diagrams, detail drawings, construction plans, material takeoffs, cost estimations, 3D models, and/or performance data.”).
 Davies and Bergin are analogous in arts because they have the same filed of endeavor of generating an autoencoder.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Davies’s method of having output data, and the output data comprising resource ID of components in each task; construction activity; expected start and end date; equipment involved; pre-requirements; and cost taught by Bergin. The modification would have been obvious because one of the ordinary skills in art would be motivated to having the output data comprising resource ID of components in each task; construction activity; expected start and end date; equipment involved; pre-requirements; and cost (Bergin, [Par.0048], “At step 406, solutions are generated. The BIDS System attempts to provide output at various levels of detail and types of representation. In one or more embodiments, priority may be given to methods of generation that supply results in real time and support interactivity. The solutions generated may not be meant to be optimal solutions but can satisfy minimum requirements defined by the user in the problem definition phase. These satisfactory solutions and related performance data are used by building project stake­holders to support the design and construction process. The generation of solutions process includes evaluating solutions at 408 and outputting/exporting such solutions at 410. Alter­natively, if an optimal solution is not identified, solutions may be reconciled at step 412 and used to train the knowl­edge base at 414 and/or to refine the input at 416 that is used to generate solutions at step 406. Solutions that are gener­ated/evaluated/exported may include floor plans, diagrams, detail drawings, construction plans, material takeoffs, cost estimations, 3D models, and/or performance data.”).
Regarding claim 13 is being rejected for the same reason as the claim 3. 
Regarding claim 4, Davies teaches the system of claim 1, wherein- the artificial intelligence structure is or comprises a neural network structure (Davies, [Par.0007] “One embodiment of the present invention sets forth a computer-implemented method for generating computational representations for three-dimensional (3D) geometry shapes. The method includes, for each view included in multiple views associated with a first 3D geometry, generating a view activation based on a first convolutional neural network (CNN) block; aggregating the view activations to generate a first tiled activation; generating a first shape embedding having a fixed size based on the first tiled activation and a second CNN block; generating multiple re-constructed views based on the first shape embedding; performing one or more training operations on at least one of the first CNN block and the second CNN block based on the multiple views and the multiple re-constructed views to generate a trained encoder; and generating a second shape embedding having the fixed size based on the trained
 encoder.”).
Regarding claim 14 is being rejected for the same reason as the claim 4. 
Regarding claim 5, Bergin teaches the system of claim 4, wherein- the neural network structure comprises a generative adversarial network (Bergin, [Par.0033] In view of the above, embodiments of the invention provide the ability to interpret design data into a graph that is maintained within a knowledge base and can be custom­ized and modified to improve interpretations of user input. A BIDS user interface enable interaction with the knowledge base and displays an interpreted floorplan/layout based on the user input in real-time. As described above, such a generated floor plan may be based on multiple ways of input using a generative adversarial network (GAN).).
Davies and Bergin are analogous in arts because they have the same filed of endeavor of generating an autoencoder.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Davies’s method of generating a neural network structure, and the neural network structure comprises a generative adversarial network taught by Bergin. The modification would have been obvious because one of the ordinary skills in art would be motivated to operate the neural network structure comprises a generative adversarial network (Bergin, [Par.0033] In view of the above, embodiments of the invention provide the ability to interpret design data into a graph that is maintained within a knowledge base and can be custom­ized and modified to improve interpretations of user input. A BIDS user interface enable interaction with the knowledge base and displays an interpreted floorplan/layout based on the user input in real-time. As described above, such a generated floor plan may be based on multiple ways of input using a generative adversarial network (GAN).).
Regarding claim 6, Davies teaches the system of claim 1, wherein- the encoder-decoder pair comprises the first decoder and a second encoder (Davies, [Par.0038], “If the training engine 130 determines that the loss does not satisfy the completion criteria, then the training engine 130 modifies machine learning parameters (e.g., weights and biases) associated with the encoder 142 and/or the decoder 146 based on the deviations. The training engine 130 then performs additional iterations of training operations on the autoencoder 140. If, however, the training engine 130 determines that the loss satisfies the completion criteria, then the training engine 130 saves the encoder 142, including the current machine learning parameters, as the trained encoder 172. The decoder 146 is associated only with the training phase and, consequently, the training engine 130 does not save the decoder 146.” Examiner’s note, the training engine modifies the parameter of decoder and then performs additional iterations of training operations on the autoencoder 140. The additional training is trained on the autoencoder with the first encoder and a second decoder (modified decoder), therefore, the first encoder and second decoder (modified decoder) is considered as encoder and decoder pair.);
the existing data comprises a plurality of past designs generated by one or more human designers (Davies, [Par.0031], “The training database 120 includes, without limitation, any number and type of 3D geometries 122 in any number of formats. The 3D geometries 122 included in the training database 120 may be generated in any technically feasible fashion, and the generation technique may vary between the 3D geometries 122. Further, the 3D geometries 122 included in the training database 120 may be associated with any number and type of design spaces and 3D objects. For example, the 3D geometry 122(1) could be a manually generated design for a coffee table, whereas the 3D geometries 122(2)-122(33, 005) could be different designs for a seat included in a generative design space. In general, to reduce the likelihood of overfitting, the training database 120 includes a wide variety of diverse 3D geometries 122.” Examiner’s note, plurality of past designs was manually generated by a human.);
the design database so that the past designs are provided to the autoencoder (Davies, Par.0030-0031], “To enable users to effectively explore the design space 150 based on aesthetic criteria in a scalable fashion, the system 100 implements machine learning techniques. The system 100 includes, without limitation, a training engine 130, an autoencoder 140, a shape embedding generator 170, and an exploration engine 180. As shown, the training engine 120 and the autoencoder 140 execute on the processor 112(1) of the compute instance 110(1) and are stored in the memory 116(1) of the computer instance 110(1)…In an initial training phase, the training engine 130 implements any number and type of machine learning techniques to train the autoencoder 140 in an unsupervised fashion based on the training database 120. The training database 120 includes, without limitation, any number and type of 3D geometries 122 in any number of formats. The 3D geometries 122 included in the training database 120 may be generated in any technically feasible fashion, and the generation technique may vary between the 3D geometries 122. Further, the 3D geometries 122 included in the training database 120 may be associated with any number and type of design spaces and 3D objects. For example, the 3D geometry 122(1) could be a manually generated design for a coffee table, whereas the 3D geometries 122(2)-122(33, 005) could be different designs for a seat included in a generative design space…”);
and based on the encoding and decoding of the plurality of past designs, the autoencoder learns a representation of the past designs in a low-dimensional space (Davies, [Par.0035-0037], “The autoencoder 140 is a multi-view variational autoencoder that includes, without limitation, an encoder 142 and a decoder 146. During the training phase, the encoder 142 learns the latent distribution of shapes for the 3D geometries 122 included in the training database 120…In a complementary fashion, during the training phase, the decoder 146 receives the shape embeddings 144 generated by the encoder 142 and learns to re-construct the associated view sets 134 based on the shape embeddings 144. More precisely, for a given shape embedding 144(x), the decoder 146 generates a re-constructed view set (not shown in FIG. 1). For each "original" view included in the view set 134(x), the re-constructed view set includes, without limitation, a corresponding re-constructed view. The training engine 130 implements a loss function that penalizes deviations between a re-constructed view and the original view. The training engine 130 computes a loss based on the loss function, the view sets 134, and the re-construction view sets. Subsequently, the training engine 130 determines whether the encoder 142 and the decoder 146 are trained based on the loss and a completion criterion.” Examiner’s note, a design system encode and decode the dataset from a training data is considered as a past design data.).
However, Davies does not teach the server are configured to interact
On the other hand, Bergin teaches the server are configured to interact (Bergin, [Par.0102], “Web server 1510 may host an Active Server Page (ASP) or Internet Server Application Programming Interface (ISAPI) application 1512, which may be executing scripts. The scripts invoke objects that execute business logic (referred to as business objects). The business objects then manipulate data in database 1516 through a database management system (DBMS) 1514. Alternatively, database 1516 may be part of, or connected directly to, client 1502 instead of communicating/obtaining the information from database 1516 across network 1504. When a developer encapsulates the business functionality into objects, the system may be referred to as a component object model (COM) system. Accordingly, the scripts executing on web server 1510 (and/or application 1512) invoke COM objects that implement the business logic. Further, server 1506 may utilize MICROSOFT'S TRANSACTION SERVER (MT S) to access required data stored in database 1516 via an interface such as ADO (Active Data Objects), OLE DB (Object Linking and Embedding DataBase), or ODBC (Open DataBase Connectivity).”).
 Davies and Bergin are analogous in arts because they have the same filed of endeavor of generating an autoencoder.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Davies’s method of having a design databased, and the server are configured to interact so that the past designs are provided to the autoencoder taught by Bergin. The modification would have been obvious because one of the ordinary skills in art would be motivated to having design databased and the server are configured to interact so that the past designs are provided to the autoencoder.(Bergin, [Par.0102], “Web server 1510 may host an Active Server Page (ASP) or Internet Server Application Programming Interface (ISAPI) application 1512, which may be executing scripts. The scripts invoke objects that execute business logic (referred to as business objects). The business objects then manipulate data in database 1516 through a database management system (DBMS) 1514. Alternatively, database 1516 may be part of, or connected directly to, client 1502 instead of communicating/obtaining the information from database 1516 across network 1504. When a developer encapsulates the business functionality into objects, the system may be referred to as a component object model (COM) system. Accordingly, the scripts executing on web server 1510 (and/or application 1512) invoke COM objects that implement the business logic. Further, server 1506 may utilize MICROSOFT'S TRANSACTION SERVER (MT S) to access required data stored in database 1516 via an interface such as ADO (Active Data Objects), OLE DB (Object Linking and Embedding DataBase), or ODBC (Open DataBase Connectivity).” ) 
Regarding claim 15 is being rejected for the same reason as the claim 6. 
Regarding claim 7, Davies teaches the system of claim 6, wherein- each design comprises at least an Installation Work Package (IWP) of a fabrication or construction project and a schedule for the IWP (Davies, [Par.0097-0099], “FIG. 7 is an exemplary illustration of a scatter plot 710 generated by the exploration engine 180 of FIG. 1, according to various embodiments of the present invention. As shown, the scatter plot 710 is displayed via the design space GUI 182. The scatter plot 710 includes, without limitation, an x axis 720, a y axis 730, and a glossary 780. [0098] For explanatory purposes only, the x axis 720 and the y axis 730 are configured to represent non-aesthetic data associated with the designs 160. More specifically, the x axis 720 is configured to represent the mass of the designs 160, and the y axis is configured to represent a minimum (min) factor of safety associated with the designs 160. The glossary 780 includes, without limitation, a symbol generation selection 750 and any number of symbols 740. The symbol generation selection 750 is set to "shape clusters" to indicate that each different shape cluster is to be represented by a different symbol in the scatter plot 710. [0099] As shown, the glossary 780 visually defines each of the symbols 740(x) via a thumbnail of a representative design 160 included in the associated shape cluster. The symbol 740(1) of a filled square is associated with a shape cluster that includes basic chairs having neither wheels nor arms. The symbol 740(2) of a filled circle is associated with a shape cluster that includes office chairs having both wheels and arms. The symbol 740(3) of a cross is associated with a shape cluster that includes stools.").
Regarding claim 16 is being rejected for the same reason as the claim 7. 
Regarding claim 8, Davies teaches the system of claim 6, wherein- the plurality of data sets comprises at least 100 past designs (Davies, [Par.0090], “As illustrated by FIG. 5, automatically ranking the designs 160 based on shape enables users to efficiently explore the design space 150. Notably, in embodiments in which the design space 150 is associated with a generative design flow, the design space 150 may contain tens of thousands of different designs 160. By selecting a current "favorite" design 160 and ranking the other designs 160 relative to the favorite design 160, the user can perform a highly targeted and, consequently, effective search across the tens of thousands of designs 160.”),
and the autoencoder is configured to encode and decode at least 100 past designs to learn a representation of the past designs in a low-dimensional space (Davies, [Par.0063], “In some alternative embodiments, the training engine 130 may save the decoder 146, including the current machine learning parameters, as a trained decoder. Subsequently, for each design 160(x) included in the design space 150, the shape embedding generator 170 generates the shape embedding 144(x) based on the trained encoder 172 and the re-construction error (e.g., loss) based on the trained decoder. If the re-construction error for a given design 160(x) is higher than a threshold, then the exploration engine 180 may disable any amount of shape-based functionality, such as shape clustering. Further, the exploration engine 180 may add the 3D geometry 122(x) associated with the design 160(x) to a re-training set used to re-train the autoencoder 140.” Examiner’s note, the design data set is generated by an encoder in low dimensional space and being re-constructed to original view by decoder.).
Regarding claim 17 is being rejected for the same reason as the claim 8.
Regarding claim 9, Davies teaches the system of claim 1 the system of claim 1, wherein the encoder-decoder pair comprises the first encoder and a second decoder (Davies, [Par.0038], “If the training engine 130 determines that the loss does not satisfy the completion criteria, then the training engine 130 modifies machine learning parameters (e.g., weights and biases) associated with the encoder 142 and/or the decoder 146 based on the deviations. The training engine 130 then performs additional iterations of training operations on the autoencoder 140. If, however, the training engine 130 determines that the loss satisfies the completion criteria, then the training engine 130 saves the encoder 142, including the current machine learning parameters, as the trained encoder 172. The decoder 146 is associated only with the training phase and, consequently, the training engine 130 does not save the decoder 146.” Examiner’s note, the training engine modifies the parameter of decoder to irrationally perform an additional training on the autoencoder 140, therefore, the additional training of the autoencoder 140 including the first encoder and second decoder (modified decoder) pair, that is used to train at iteration time.); 
the existing data comprises a plurality of past inputs comprising at least one of lists of crews and components of past fabrication or construction projects  (Davies, [Par.0029-0031], “To enable users to effectively explore the design space 150 based on aesthetic criteria in a scalable fashion, the system 100 implements machine learning techniques… In an initial training phase, the training engine 130 implements any number and type of machine learning techniques to train the autoencoder 140 in an unsupervised fashion based on the training database 120. The training database 120 includes, without limitation, any number and type of 3D geometries 122 in any number of formats. The 3D geometries 122 included in the training database 120 may be generated in any technically feasible fashion, and the generation technique may vary between the 3D geometries 122. Further, the 3D geometries 122 included in the training database 120 may be associated with any number and type of design spaces and 3D objects. For example, the 3D geometry 122(1) could be a manually generated design for a coffee table, whereas the 3D geometries 122(2)-122(33, 005) could be different designs for a seat included in a generative design space. In general, to reduce the likelihood of overfitting, the training database 120 includes a wide variety of diverse 3D geometries 122.” Examiner’s note, the system 100 generates an output design corresponding to a construction project based on the user input. Therefore, the input comprising at least one of lists of crews and components of past fabrication or construction projects):
 
the design database so that the past inputs are provided to the autoencoder (Davies, Par.0031], “In an initial training phase, the training engine 130 implements any number and type of machine learning techniques to train the autoencoder 140 in an unsupervised fashion based on the training database 120. The training database 120 includes, without limitation, any number and type of 3D geometries 122 in any number of formats. The 3D geometries 122 included in the training database 120 may be generated in any technically feasible fashion, and the generation technique may vary between the 3D geometries 122. Further, the 3D geometries 122 included in the training database 120 may be associated with any number and type of design spaces and 3D objects. For example, the 3D geometry 122(1) could be a manually generated design for a coffee table, whereas the 3D geometries 122(2)-122(33,005) could be different designs for a seat included in a generative design space…”);
However, Davies does not teach and the server are configured to interact
On the other hand Bergin teaches and the server are configured to interact (Bergin, [Par.0102], “Web server 1510 may host an Active Server Page (ASP) or Internet Server Application Programming Interface (ISAPI) application 1512, which may be executing scripts. The scripts invoke objects that execute business logic (referred to as business objects). The business objects then manipulate data in database 1516 through a database management system (DBMS) 1514. Alternatively, database 1516 may be part of, or connected directly to, client 1502 instead of communicating/obtaining the information from database 1516 across network 1504. When a developer encapsulates the business functionality into objects, the system may be referred to as a component object model (COM) system. Accordingly, the scripts executing on web server 1510 (and/or application 1512) invoke COM objects that implement the business logic. Further, server 1506 may utilize MICROSOFT'S TRANSACTION SERVER (MT S) to access required data stored in database 1516 via an interface such as ADO (Active Data Objects), OLE DB (Object Linking and Embedding DataBase), or ODBC (Open DataBase Connectivity).”).
 Davies and Bergin are analogous in arts because they have the same filed of endeavor of generating an autoencoder.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Davies’s method of having a design databased that comprise past inputs are provided to the autoencoder, and when the server is configured to interact taught by Bergin. The modification would have been obvious because one of the ordinary skills in art would be motivated to having a computer system comprising at least a server to interact with a databased (Bergin, [Par.0102], “Web server 1510 may host an Active Server Page (ASP) or Internet Server Application Programming Interface (ISAPI) application 1512, which may be executing scripts. The scripts invoke objects that execute business logic (referred to as business objects). The business objects then manipulate data in database 1516 through a database management system (DBMS) 1514. Alternatively, database 1516 may be part of, or connected directly to, client 1502 instead of communicating/obtaining the information from database 1516 across network 1504. When a developer encapsulates the business functionality into objects, the system may be referred to as a component object model (COM) system. Accordingly, the scripts executing on web server 1510 (and/or application 1512) invoke COM objects that implement the business logic. Further, server 1506 may utilize MICROSOFT'S TRANSACTION SERVER (MT S) to access required data stored in database 1516 via an interface such as ADO (Active Data Objects), OLE DB (Object Linking and Embedding DataBase), or ODBC (Open DataBase Connectivity).” ) 
 	However, Davies and Bergin do not teach and based on the encoding and decoding of the plurality of past inputs, the autoencoder learns a representation of the past inputs in a low-dimensional space
On the other hand, Gibson teaches and based on the encoding and decoding of the plurality of past inputs, the autoencoder learns a representation of the past inputs in a low-dimensional space representation (Gibson, [Par 0190], “Autoencoders are artificial neural networks used to learn efficient data coding in an unsupervised learning algorithm that applies backpropagation. Autoencoders consist of two parts, an encoder and a decoder. The encoder reads an input vector and compress it to a lower-dimensional vector, and the decoder reads the compressed vector and recreates the input vector.”);
Davies, Bergin and Gibson are analogous in arts because they have the same filed of endeavor of generating an autoencoder.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified a method of Davies having autoencoder, with learns a representation of the past inputs in a low-dimensional space representation taught by Gibson. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the performing of the machine learning model (Gibson, [Par.0161], “In some embodiments, prior to computing the similarity metric for the multi-dimensional instance vectors, the dimensions of the instance vectors are reduced ( e.g., as in step 110 of method 100), thereby obtaining a plurality of dimension-reduced multi-dimensional instance vectors … Advantageously, reducing the dimensions of the instance vectors reduces the processing time required when computing similarity metrics, and improves the performance of machine learning models by removing multi-collinearity, while maintaining as much of the original underlying data ( e.g., information from the measured features) as possible.”),
Regarding claim 18 is being rejected for the same reason as the claim 9. 
Regarding claim 10, Davies teaches the system of claim 9, wherein- the actual input data comprises at least one of lists of crews and components of the actual fabrication or construction project (Davies, [Par.0030-0031], “To enable users to effectively explore the design space 150 based on aesthetic criteria in a scalable fashion, the system 100 implements machine learning techniques… In an initial training phase, the training engine 130 implements any number and type of machine learning techniques to train the autoencoder 140 in an unsupervised fashion based on the training database 120. The training database 120 includes, without limitation, any number and type of 3D geometries 122 in any number of formats. The 3D geometries 122 included in the training database 120 may be generated in any technically feasible fashion, and the generation technique may vary between the 3D geometries 122. Further, the 3D geometries 122 included in the training database 120 may be associated with any number and type of design spaces and 3D objects. For example, the 3D geometry 122(1) could be a manually generated design for a coffee table, whereas the 3D geometries 122(2)-122(33, 005) could be different designs for a seat included in a generative design space. In general, to reduce the likelihood of overfitting, the training database 120 includes a wide variety of diverse 3D geometries 122.” Examiner’s note, the system 100 generates an output design corresponding to a construction project based on the user input. Therefore, the input comprising at least one of lists of crews and components of past fabrication or construction projects).
Regarding claim 19 is being rejected for the same reason as the claim 10. 
Regarding claim 22, Bergin teaches a computer program product comprising a tangible, non-transitory computer readable medium having embodied therein a computer program which comprises program code that, when run on a computer, is configured to perform the method of claim 11 (Davies, [Par.0125], “In some embodiments, one or more non-transitory computer readable media include instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of, for each view included in a first plurality of views associated with a first 3D geometry, generating a view activation based on a first convolutional neural network (CNN) block; aggregating the view activations to generate a first tiled activation; generating a first shape embedding having a fixed size based on the first tiled activation and a second CNN block… and [Par.0139], “Aspects of the present disclosure are described above with reference to flowchart illustrations and/or block diagrams of methods, apparatus (systems) and computer program products according to embodiments of the disclosure. It will be understood that each block of the flowchart illustrations and/or block diagrams, and combinations of blocks in the flowchart illustrations and/or block diagrams, can be implemented by computer program instructions. These computer program instructions may be provided to a processor of a general purpose computer, special purpose..”).
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davies et al. (Patent No. 2020/0134909 – hereinafter, Davies) and in view of Bergin et al. (Patent No. US20190228115– hereinafter, Bergin) and further in view of Gibson et al. (Patent No. 2020/0152295 – hereinafter, Gibson) and further in view of Sureka et al. (Pub. No.: 20080077544-hereinafter, Sureka).
Regarding claim 20, Bergin, as modified in view of Davies, Gibson and Sureka teaches the method of claim 11, comprising: generating, based on past design inputs and using one or more metaheuristic algorithms, a multitude of design alternatives (Sureka, [Par.0087-0088], “Genetic algorithms are less susceptible to getting stuck at local optima than gradient search methods. Genetic algorithms have been shown to perform well in searching through a huge number of possibilities in a search space whose structure is not well known. To carry out search by means of metaheuristic techniques such as genetic algo­rithms, several elements of the problem and search strategy can be defined, such as a model of the problem and a representation of possible solutions, transformation opera­tors that are capable of changing an existing solution into an alternative solution, and a strategy for searching the space of possible solutions using the representation and transforma­tion operators. Genetic algorithms can be used to explore the space of predictive model building parameters with the objective of finding a learning scheme and its control options that maximize the overall accuracy of the classifier… In the example, the user need only specify the input data and an objective function to evaluate predictive data mining models to find an appropriate model based on the information provided by the user.” Examiner’s note, generating a predictive model, based on the input data using a metaheuristic algorithm. ),
and using the multitude of design alternatives in the training of the artificial-intelligence structure (Sureka, [Par.0087-0088], “Genetic algorithms are less susceptible to getting stuck at local optima than gradient search methods. Genetic algorithms have been shown to perform well in searching through a huge number of possibilities in a search space whose structure is not well known. To carry out search by means of metaheuristic techniques such as genetic algo­rithms, several elements of the problem and search strategy can be defined, such as a model of the problem and a representation of possible solutions, transformation opera­tors that are capable of changing an existing solution into an alternative solution, and a strategy for searching the space of possible solutions using the representation and transforma­tion operators. Genetic algorithms can be used to explore the space of predictive model building parameters with the objective of finding a learning scheme and its control options that maximize the overall accuracy of the classifier… In the example, the user need only specify the input data and an objective function to evaluate predictive data mining models to find an appropriate model based on the information provided by the user.” Examiner’s note, generating a predictive model of artificial intelligence by using a metaheuristic algorithm to change existing searching solution into an alternative solution.).
Davies, Bergin, Gibson and Sureka are analogous in arts because they have the same filed of endeavor of generating a searching by using an artificial intelligence system.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Davies ‘s method by having an input, and generating, based on past design inputs and using one or more metaheuristic algorithms, a multitude of design alternatives and using the multitude of design alternatives in the training of the artificial-intelligence structure taught by Sureka. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of a searching result, (Sureka, [Par.0084-0085], “When enumeration over the entire space of solu­tions is not possible, heuristics like genetic algorithms and tabu search can be used to find a good solution which may not be the best solution by sacrificing completeness in return of efficiency. Metaheuristic search algorithms such as genetic algorithms can be applied to search the space of predictive model building parameters. [0085] The innovative technologies described herein can serve as a useful technique to find a good predictive model in a reasonable amount of time. Performance of a genetic algorithm can be measured by recording the percentage of solution space explored and the quality of the solution found.”).
Regrading claim 21, Bergin, as modified in view of Davies, Gibson and Sureka teaches the method of claim 11, comprising: generating, based on the output data and using one or more metaheuristic algorithms, an optimal design for the actual fabrication or construction project (Sureka, [Par.0087-0088], “Genetic algorithms are less susceptible to getting stuck at local optima than gradient search methods. Genetic algorithms have been shown to perform well in searching through a huge number of possibilities in a search space whose structure is not well known. To carry out search by means of metaheuristic techniques such as genetic algo­rithms, several elements of the problem and search strategy can be defined, such as a model of the problem and a representation of possible solutions, transformation opera­tors that are capable of changing an existing solution into an alternative solution, and a strategy for searching the space of possible solutions using the representation and transforma­tion operators. Genetic algorithms can be used to explore the space of predictive model building parameters with the objective of finding a learning scheme and its control options that maximize the overall accuracy of the classifier… In the example, the user need only specify the input data and an objective function to evaluate predictive data mining models to find an appropriate model based on the information provided by the user.” Examiner’s note, find a predictive model (construction project) by using a metaheuristic algorithm in classifier.).
Davies, Bergin, Gibson and Sureka are analogous in arts because they have the same filed of endeavor of generating a searching by using an artificial intelligence system.
Accordingly, it would have been prima facie obvious to one of the ordinary skills in the art before the effective filing date of the claimed invention to have modified Davies’s method of having an output, and generating, based on the output data and using one or more metaheuristic algorithms, an optimal design for the actual fabrication or construction project taught by Sureka. The modification would have been obvious because one of the ordinary skills in art would be motivated to improve the accuracy of a searching result, (Sureka, [Par.0084-0085], “When enumeration over the entire space of solu­tions is not possible, heuristics like genetic algorithms and tabu search can be used to find a good solution which may not be the best solution by sacrificing completeness in return of efficiency. Metaheuristic search algorithms such as genetic algorithms can be applied to search the space of predictive model building parameters. [0085] The innovative technologies described herein can serve as a useful technique to find a good predictive model in a reasonable amount of time. Performance of a genetic algorithm can be measured by recording the percentage of solution space explored and the quality of the solution found.”).

Conclusion.
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure is provide below.
Glunz et al. (Pub. No: 20200380080 -hereinafter, Glunz) teaches generating a design and construction product sample by using artificial intelligence. 
	MacElheron et al. (Pub. No.:US 20140229212-hereinafter, MacElheron l) teaches method and system for managing construction projects.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EM N TRIEU whose telephone number is (571)272-5747.  The examiner can normally be reached on 7:30 - 5:00 M_TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571) 272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.T./Examiner, Art Unit 2128  

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128